Citation Nr: 0929240	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for lumbosacral strain, 
assigning a 10 percent evaluation, effective February 13, 
2002.  In November 2007, the Veteran testified before the 
undersigned Veterans Law Judge at a Board video conference 
hearing at the RO.

The Board remanded this case for additional development in 
December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the case must be remanded again, as the RO has 
not considered the regulations governing the spine prior to 
the change in diagnostic criteria in September 26, 2003.  The 
Veteran filed his service connection claim for the lumbar 
spine disability that ultimately was granted in February 
2002.  Thus, he is entitled to consideration under both the 
"old" and the "new" regulations for lumbar strain.  This 
must accomplished before the Board can proceed with this 
case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's initial 
increased rating claim for lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective prior to September 
26, 2003).  After any other development 
deemed appropriate is accomplished, issue 
the Veteran a supplemental statement of 
the case and afford him and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




